DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–4, 6–9, 13 and 15–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2019/0297431 (published 26 September 2019) (“Oesch”); US Patent Application Publication 2018/0159222 (published 07 June 2018) (“Backes”) and US Patent Application Publication 2018/0164366 (14 June 2018) (“Nobbe”).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Backes; Nobbe and US Patent Application Publication 2016/0373867 (published 22 December 2016) (“Ozden”).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Backes; Nobbe and US Patent Application Publication 2017/0310008 (published 26 October 2017) (“White”).
Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Backes; Nobbe and US Patent 7,825,715 (patented 02 November 2010) (“Greenberg”).
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Backes; Nobbe and US Patent Application Publication 2019/0246221 (filed 05 February 2018) (“Shariati”).
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Oesch; Backes; Nobbe and US Patent Application Publication 2019/0069068 (filed 25 August 2017) (“Villasenor”).
Claim 1 is drawn to “a hearing aid.” The following table illustrates the correspondence between the claimed hearing aid and the Oesch reference.
Claim 1
The Oesch Reference
“1. A hearing aid comprising:
The Oesch reference similarly describes a set of hearing aids 10, 11. Oesch at ¶ 20, FIG.1.
“an antenna configured to transmit and/or receive electromagnetic energy,
Each of Oesch’s hearing aids 10, 11 includes an interface 20 having an antenna 26 that transmits and receives electromagnetic waves 30. Id. at ¶ 22, FIG.1. For example, antenna 26 transmits and receives EM energy 30 representing audio signals from external sources or audio that is shared between hearings aids 10, 11 in a binaural hearing arrangement. Id. at ¶¶ 22, 23, FIG.1.
“a transmission and/or reception circuit connected to the antenna for transmission and/or reception of the 
Id. at ¶¶ 22, 25, FIG.1.
“a controllable impedance circuit connected to the antenna, so as to allow adjusting of impedance of the antenna to one of a plurality of selectable impedances,
“a coupling circuit configured to sense an electric return power from the antenna, and to generate a power signal based on the sensed electric return power, and
“a processor programmed with pre-stored information about a sequence of the plurality of selectable impedances,
“the processing being configured to perform a control process of
“receiving said power signal,
“determining whether said power signal is above a preselected threshold value, and
“generating a tuning control signal to the controllable impedance circuit, so as to adjust the impedance of the antenna to a next selected impedance in the sequence in response to determining that said power signal is above the preselected threshold value.”
The Oesch reference does not describe any type of impedance matching circuitry to match the impedance of antenna 26 to a transmission line interconnecting antenna 26 with transceiver 28. Accordingly, Oesch does not describe any components corresponding to the claimed controllable impedance circuit, coupling circuit or processor.

Table 1
The table, above, shows that the Oesch reference describes a hearing aid that includes an antenna and transceiver like the claimed hearing aid. 
The Backes reference teaches that any impedance mismatch between a transceiver and an antenna will negatively impact the magnitude and phase of the transmitted/received signals. Backes at ¶¶ 1, 14, 17, 26, 36, FIG.1. To improve the efficiency of transmission, Backes suggests including an impedance matching circuit. Id. Backes impedance matching circuit includes a tuner 108 that includes multiple controllable impedances. Id. at ¶ 24, FIGs.1, 2. For example, tuner 108 includes digitally tunable capacitors 302 (i.e., capacitors that are tunable between multiple, discrete steps, or values). Id. at ¶ 44, FIG.3. Backes’s circuitry further includes a bi-directional coupler 110. Id. at ¶ 32, FIG.2. During a transmission, coupler 110 will sense reflected energy from antenna 104 and a detector 106 will generate a returned power signal 128 for a processor 102. Id. at ¶ 33. Processor 102 will then analyze returned power signal 128 and generate control signals 122 to adjust the tuner’s impedances 302. Id. at ¶¶ 29, 32, 36, 47, 48, 61, 62, FIGs.2, 6. Notably, when processor 102 determines that the returned power                         
                            
                                
                                    Γ
                                
                                
                                    M
                                    A
                                    G
                                
                            
                            >
                            T
                            h
                            r
                            e
                            s
                            h
                            o
                            l
                            d
                        
                    , processor 102 determines new control line values for tunable capacitors 302A–3D. Id. at ¶¶ 61, 62, FIG.6. Backes describes determining the new control line values by mapping current                         
                            
                                
                                    Γ
                                
                                
                                    M
                                    A
                                    G
                                
                            
                        
                     and                         
                            
                                
                                    Γ
                                
                                
                                    A
                                    N
                                    G
                                    L
                                    E
                                
                            
                        
                    to a Smith Id. at ¶ 60, FIGs.5, 6.
The function referred to by Backes may be referred to as a search algorithm, which is designed to find appropriate tuning values. The Nobbe reference describes one known search algorithm that uses an impedance mismatch error signal to adaptively search for more optimal matching values. Nobbe at ¶¶ 69, 71, 82, FIGs.6A, 6B. More particularly, Nobbe generates an error signal by comparing a sensed transmission signal to a replica signal passed through a sensing circuit. Id. The error signal is passed to a control circuit 680 that executes a sequential set of step-wise increments to a sequence of variable impedances. Id. In other words, each impedance is modified in sequence, and the modification of each impedance involves a sequence of step-wise adjustments. See id.
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Oesch’s hearing aids 10, 11 to include impedance matching circuitry similar to the circuitry described by the Backes reference. Oesch’s hearing aids 10, 11 would then couple a tuner to antenna 26. See Backes at ¶ 24, FIGs.1, 2. The tuner would contain multiple controllable impedances, providing at least two steps of adjustment. See id. at ¶ 44, FIG.3. Hearing aids 10, 11 would also include a bi-directional coupler connected to the transmission line between transceiver 28 and antenna 26. See id. at ¶¶ 32, 33, FIG.2. The coupler would sense return power and See id. The processor would analyze the power signal and control the impedances within the tuner to provide an impedance match between transceiver 28 and antenna 26. See id. at ¶¶ 29, 32, 36, 47, 48, 61, 62, FIGs.2, 6. More particularly, following the teachings of Backes and Nobbe, the processor would include pre-stored information about a sequence of the plurality of selectable impedances—namely, an order in which multiple impedance elements will be adjusted. See Nobbe at ¶¶ 69, 82 (describing a recursive search algorithm that evaluates a sequence of steps through a plurality of impedance elements). The processor would then receive the power signal from the bi-directional coupler and determine if                         
                            
                                
                                    Γ
                                
                                
                                    M
                                    A
                                    G
                                
                            
                            >
                            T
                            h
                            r
                            e
                            s
                            h
                            o
                            l
                            d
                        
                    . See Backes at ¶¶ 61, 62, FIG.6. And if the inequality is satisfied, the processor would generate a tuning control signal to impedance elements (e.g., Backes’s capacitors 302A–D.) See id. Following the teachings of Nobbe, the processor would generate the tuning control signal through a step-wise sequence that would increment each impedance element in turn by one step. See Nobbe at ¶¶ 69, 82. For example, a first capacitor 302A would be adjusted by one step, followed by the second, third and fourth capacitors 302B–D. See id. Then the processor would adjust each capacitor again by one additional step as needed. See id. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:

Claim 3 depends on claim 2 and further requires the following:
“wherein the antenna and the transmission and/or reception circuit are configured for transmission and/or reception of the electromagnetic energy at a frequency of within 2.4-6 GHz.”
Similarly, the Oesch reference describes operating hearing aids 10, 11 at 2.4 GHz. Oesch at ¶ 24. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 4 depends on claim 1 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a housing configured for housing at least the processor of the hearing aid.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Backe’s processor 102 to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Backes’s processor 102) are mounted in a separate ear-supported housing, typically behind the ear. See Oesch at ¶ 20. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:

The Oesch reference describes hearing aids 10, 11, such as receiver-in-the-canal hearing aids, that include an antenna 26. Oesch at ¶ 20. Oesch does not describe where to position antenna 26, let alone suggest disposing antenna 26 along a wire that connects the receiver and the housing. This is not a patentable difference, however, since the Ozden reference describes including an antenna along the wire that connects a receiver 31 to a housing 33. Ozden at ¶¶ 77, 78, FIG.3. This would have reasonably suggested to one of ordinary skill in the art that disposing Oesch’s antenna 26 along the wire connecting an in-canal receiver to the hearing aid’s housing. For the foregoing reasons, the combination of the Oesch, the Backes, the Nobbe and the Ozden references makes obvious all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
Claim 7 depends on claim 1 and further requires the following:
“further being configured for transmitting a wireless audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 8 depends on claim 1 and further requires the following:
“wherein the coupling circuit comprises a sensing coupler configured to sense a fraction of transmission or receiving signal in one direction to or from the antenna.”
Claim 9 depends on claim 8 and further requires the following:
“wherein said sensing coupler is a directional coupler.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Backes’s bi-directional coupler 110 to Oesch’s interface 20. The coupler would sense a fraction of a transmission signal (e.g., a reflected signal) or a receiving signal and provide the sensed signals to corresponding detectors 106, 107. See Backes at ¶¶ 27, 28, 33, 34, FIG.2. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 10 depends on claim 8 and further requires the following:
“wherein said sensing coupler is a non-directional coupler.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Backes’s bi-directional coupler 110 to Oesch’s interface 20. The White reference similarly suggests the obvious alternative of using a non-directional capacitive coupler that senses an electronic field. See White at ¶¶ 24, 33, 34, FIGs.1, 2 (describing the alternative use of directional and non-directional couplers for sensing reflected power). Accordingly, it would have been obvious to alternatively implement Backes’s coupler as a non-directional coupler. For the foregoing reasons, the combination of the Oesch, 
Claim 11 depends on claim 1 and further requires the following:
“wherein the controllable impedance circuit comprises a plurality of circuit elements which are controllably connectable in response to the tuning control signal, so as to provide a plurality of different impedances.”
Claim 12 depends on claim 11 and further requires the following:
“wherein said circuit elements comprises a plurality of capacitors.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding Backes’s tuner 108 to Oesch’s interface 20. The tuner would include a plurality of digitally tunable capacitors (“DTC”). One of ordinary skill would have accordingly used a known DTC, such as the one described by Greenberg, which includes a plurality of selectively connected capacitors. Greenberg at Abs., cols. 1, 4–6, FIG.1. Accordingly, it would have been obvious for one of ordinary skill in the art to add a tuner to Oesch’s interface 20 and to implement the tuner’s DTCs with Greenberg’s DTCs. For the foregoing reasons, the combination of the Oesch, the Backes, the Nobbe and the Greenberg references makes obvious all limitations of the claims.
Claim 13 depends on claim 1 and further requires the following:
“wherein the processor is programmed to continuously receive the power signal, and to continuously generate a tuning control signal causing the controllable impedance circuit to adjust impedance of the antenna in order to minimize impedance mismatch of the antenna.”
See Backes at ¶¶ 61, 62, FIG.6. (Cf. Spec. at p. 3 ll. 13–15.) For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the transmission and/or reception circuit comprises a radio frequency carrier generation circuit.”
Oesch’s hearing aids 10, 11 include an interface 20 to wirelessly transmit/receive signals 30 between the hearing aids. One of ordinary skill in the art would have known that wirelessly transmitting/receiving signals would require a radio frequency carrier generation circuit, like the one claimed. The Shariati reference, for example, describes a pair of hearing aids that, like Oesch’s hearing aids, include a wireless interface. Shariati at ¶¶ 20–22, 25, FIGs.1A, 2A. Shariati’s hearing aids further include carrier generation circuits that modulate and demodulate received radio frequency signals with locally generated radio frequency carrier signals. See id. at ¶ 32, 33, FIGs.2B, 2C. Accordingly, it would have been obvious to include the claimed radio frequency carrier generation circuitry in Oesch’s transceivers 28. For the foregoing reasons, the combination of the Oesch, the Backes, the Nobbe and the Shariati references makes obvious all limitations of the claim.
Claim 15 is drawn to a “method for matching impedance of an antenna in a hearing aid.” The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Oesch’s hearing aids 10, 11 to include an impedance matching circuit, such as the one described by the Backes reference. The rejection also shows that the circuitry would perform the claimed acts of sensing an electric return power 124 from the antenna, Backes at ¶¶ 32, 33, FIG.2, generating a power signal 128, id., generating tuning control signals 122 and digitally adjusting the impedance elements 302 of the antenna (i.e., adjusting in at least two discrete steps), id. at ¶¶ 29, 32, 36, 44, 47, 48, 61, 62, FIGs.2, 3, 6. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claim.
Claim 16 depends on claim 2 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a housing configured for housing at least the processor of the hearing aid.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Backe’s processor 102 to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Backes’s processor 102) are mounted in a separate ear-supported housing, typically behind the ear. See Oesch at ¶ 20. For the 
Claim 17 depends on claim 3 and further requires the following:
“wherein the hearing aid is a Receiver-In-The-Ear type hearing aid comprising a receiver configured for In-The-Ear position and a housing configured for housing at least the processor of the hearing aid.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of adding a processor, like Backe’s processor 102 to Oesch’s hearing aids 10, 11. Moreover, the Oesch reference describes implementing hearing aids 10, 11 as receiver-in-the-canal type hearing aids, where a receiver is mounted in the ear canal and other components (including a processor like Backes’s processor 102) are mounted in a separate ear-supported housing, typically behind the ear. See Oesch at ¶ 20. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claim.
Claim 18 depends on claim 2 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 19 depends on claim 3 and further requires the following:

The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 20 depends on claim 4 and further requires the following:
“further being configured for receiving a wirelessly transmitted audio signal via the antenna.”
The Oesch reference similarly describes using antenna 26 to receive and transmit audio signals, such as audio signals from a companion hearing aid or an external audio source. Oesch at ¶¶ 22, 23. For the foregoing reasons, the combination of the Oesch, the Backes and the Nobbe references makes obvious all limitations of the claims.
Claim 21 depends on claim 1 and further requires the following:
“wherein the processor receives notification from a sensor on the hearing aid when the hearing aid is placed in or at the ear, the processing being configured to perform the control process in response to said notification.”
Oesch’s hearing aids 10 include accelerometers used to detect the side of the head they are being worn in. Oesch at ¶¶ 10–13. Oesch, however, does not describe a sensor for detecting when hearing aids 10 are placed in or at the ear, let alone using any type of don/doff detection to influence an 
The Villasenor reference describes a headset 10 that, like Oesch’s hearing aids, is worn at the user’s head and is battery-powered. Villasenor at Abs., ¶¶ 2–10, FIG.1. Villasenor teaches and suggests adding a don/doff sensor 203 to headset 10. Id. at ¶ 38, FIG.4. Sensor 203 enables enhanced power management because it detects when headset 10 is being worn or being removed. Id. at ¶¶ 41, 42, FIG.4. Logic circuitry 206 and power management logic circuitry 207 track the status of the don/doff sensor and selectively activate/deactivate power consuming processes. Id. at ¶¶ 41, 42, 49–60, FIGs.4, 7. Together, sensor 203 and logic 207 allow the headset to minimize power consumption by disabling power-consuming functions when the headset is removed and not in operation. See id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to add a don/doff sensor, like Villasenor’s sensor 203, to Oesch’s hearing aids 10 so hearing aids 10 may be selectively turned on/off or controlled to only operate when needed. This would prevent power consuming processes, like the impedance matching process discussed in connection with claim 1, from drawing battery power except when hearing aids 10 are donned and actively employed by a user. For the foregoing reasons, the combination of the Oesch, the Backes, the Nobbe and the Villasenor references makes obvious all limitations of the claims.

Claims 1–21 are rejected under 35 U.S.C. § 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant has amended the claims, clarifying aspects of claim 1 and adding new features in new claim 21. Applicant has also provided remarks concerning the rejections included in the Non-Final Office Action (29 September 2020). The Examiner has considered the remarks in preparing 1 they are rendered moot by the new grounds of rejection included in this Office action and necessitated by Applicant’s amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

3/5/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant discusses Backes’s sweeping process as it relates to claim 1. The Examiner believes that Backes’s impedance updating process outlined in FIGs.5, 6 and described in ¶¶ 60–62 is more relevant.